11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                        JUDGMENT


In the interest of T.D.R. and S.L.R.,          * From the 70th District
                                                 Court of Ector County,
                                                 Trial Court No. A-132,865.

No. 11-13-00032-CV                             * July 11, 2013

                                                * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Wright, C.J.,
                                                  McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Darrell
Ratliff.